Citation Nr: 1337082	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an iliotibial (ITB) band in the right knee (also referred to as a right knee disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The Veteran served on active duty from June 1998 to August 1998 and from January 2003 to August 2003.  He also served with the United States Marine Corps Reserve unit in between these periods of active service, although the dates and nature of such service have not been verified. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In February 2011, the Board remanded the claims for service connection for a low back disability, a gastrointestinal disorder, a bilateral shin splint syndrome, and a right knee disability were remanded for additional development.

By rating decision in May 2012, the Appeals Management Center in Washington, D.C. granted the Veteran's claims for service connection for lumbar spine degenerative disc disease/degenerative joint disease, irritable bowel syndrome, and bilateral shin splints, effective October 25, 2006.  These awards of service connection are effective for the entire appellate period, and any further consideration of these matters is therefore not required.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (an RO's grant of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by a notice of disagreement on such issue.) 

In addition to the Veteran's physical VA claims folder, there is a Virtual VA (VVA) electronic claims file associated with his appeal.  The documents in the Veteran's VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

FINDING OF FACT

In October 2013, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal.  
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to service connection for a right knee disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, there remains only one issue on appeal: entitlement to service connection for an ITB band in the right knee (also referred to as right knee disability). An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204. When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  In such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In statements received in October 2013, the Veteran withdrew his appeal of his claim for service connection for a right knee disability.  Specifically, he stated, "I wish to stop the appeal process at this time."  Also, in an October 2013 statement, his representative reiterated that the Veteran "does not wish to continue his appeal.  In view of the foregoing, we request that the [V]eteran's appeal be withdrawn."  This is certainly permissible under the Board's rules of practice.  38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.  

ORDER

The claim for service connection for an ITB band in the right knee is dismissed.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


